              Case 1:19-cr-00251-LM Document 5 Filed 12/20/19 Page 1 of 1
                                                                               U.G. DISTRICT COURT
                                                                              DISTRICT OF NEW HAMPSHIRE
                                                                                         DEC 20 2019
                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW HAMPSHIRE                         FILED
IN RE THE MATTER OF:


 '^oVwvn'^AnA
(Petitioner's Name)
                                                               Case No.     (If known)
                                                                                       9^1 "LM.

                              REQUEST FOR APPOINTMENT OF COUNSEL



     I, joV\\A-a'"\UOk\ V\^V\                                  , respectfully request appointment of
counsel to represent me as a criminal defendant.

     I am financially unable to hire counsel. A completed Financial Affidavit is attached.

     I declare under penalty of perjury that the foregoing is true and correct.




Date:         ^ dO 3
                                                              'Signature of Petitione




                                               RULING BY JUDICIAL OFFICER

    ^ Request Approved. Appoint Counsel.
     □    Request Denied.
     □    Other:




Date: / Z- j              f 2^1 ^
                                                               U.S. Magistrate Judge
USDCNH-17 (Rev. 4/2018) (Previous Editions Obsolete)
